DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 7, 13, and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 22, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
Examiner withdraws the drawing objections based upon Applicant’s amendment to the specification, and submission of new drawings.

Claim Rejections - 35 USC § 112(d)
Examiner withdraws the 35 USC § 112(d) rejection to claim 8 based upon Applicant’s cancelation of claim 8.

Allowable Subject Matter
Claims 1-2, 7, 9-13, and 16 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Monateri on October 29, 2021.

The application has been amended as follows: 
1. (Currently Amended) A thin film transistor comprising a gate, a gate insulator, an active layer, a source and a drain,
wherein a material of the active layer is polysilicon, and a protective structure is disposed on a side of the source and the drain close to the gate and the protective structure is in contact with the active layer, and 
an ohmic contact structure disposed between the protective structure and the source and the drain,
wherein a material of the ohmic contact structure is an N-doped amorphous silicon,
wherein a material of the protective structure is an oxide semiconductor, and
wherein a material of the oxide semiconductor is selected from a group consisting of indium gallium zinc oxide, indium zinc oxide and zinc oxide.

2. (Original) The thin film transistor according to claim 1, wherein the thin film transistor is a bottom-gate type thin film transistor.

3-6 (Canceled) 

7. (Currently Amended) An array substrate, comprising a thin film transistor, wherein the thin film transistor comprises a gate, a gate insulator, an active layer, a source and a drain,
wherein a material of the active layer is polysilicon, and a protective structure is disposed on a side of the source and the drain close to the gate and the protective structure is in contact with the active layer, and
an ohmic contact structure disposed between the protective structure and the source and the drain,
wherein a material of the ohmic contact structure is N-doped amorphous silicon, and
wherein a material of the protective structure is an oxide semiconductor, and wherein a material of the oxide semiconductor is selected from a group consisting of indium gallium zinc oxide, indium zinc oxide and zinc oxide.

8. (Canceled) 

9. (Currently Amended) A method for manufacturing a thin film transistor, comprising steps of:
forming a gate and a gate insulator on a substrate;
forming an active layer, wherein a material of the active layer is polysilicon;
forming a protective layer on a side of the active layer and the gate insulator away from the substrate, wherein a material of the protective structure is an oxide semiconductor, and wherein a material of the oxide semiconductor is selected from a group consisting of indium gallium zinc oxide, indium zinc oxide and zinc oxide; 
forming an electrode layer on a side of the protective layer away from the substrate; 
forming a source and a drain by a first patterning process; 
forming an ohmic contact structure disposed between the protective structure and the source and the drain, wherein a material of the ohmic contact structure is N-doped amorphous silicon; and


10. (Previously Presented) The method for manufacturing the thin film transistor according to claim 9, further comprising, between the step of forming the protective layer on the side of the active layer and the gate insulator away from the substrate and the step of forming the electrode layer on the side of the protective layer away from the substrate,
forming an ohmic contact layer on a side of the protective layer away from the substrate.

11. (Previously Presented) The method for manufacturing the thin film transistor according to claim 10, further comprising, between the step of forming the source and the drain by the first patterning process and the step of forming the protective structure by the second patterning processes, 
forming an ohmic contact structure by conducting a third patterning process to  the ohmic contact layer.

12. (Previously Presented) The method for manufacturing the thin film transistor according to claim 11, wherein the step of forming the source and the drain comprises
wet etching the electrode layer to form the source and the drain; the step of forming the protective structure comprises dry etching the ohmic contact layer to form the ohmic contact structure; and the step of forming the protective structure comprises wet etching the protective layer to form the protective structure.

13. (Previously Presented) The thin film transistor according to claim 2, further comprising an ohmic contact structure disposed between the protective structure and the source and the drain.

14. (Canceled) 

15. (Canceled) 



17-20. (Canceled) 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior are does not teach the combination of the material of the ohmic contact structure, protective structure, and active structure, and the structural relationship between each of these elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822